Case 1:10-cr-00965-CM Document 55 Filed 02/26/20 Page 1 of 1

fi Z08 RCT mM

FEB 2 6 due

   

   
  

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
BY: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717

  
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, oo ° SATISFACTION OF JUDGMENT
Plaintiff, 10 CR 0965-1 (CM)
-V.- :
HIRAM MONSERRATE,
Defendant.
we eee eee eee eee eee eee eee eee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Hiram Monserrate, defendant, for the fine/restitution in the amount of $79,434.49 and the special
assessment in the amount of $200.00 amounting in all to the sum of $79,634.49. Judgment
entered in the Judgment Book of the United States District Court for the Southern District of

New York on the day of December 11, 2012,

GEOFFREY S. BERMAN
United States Attorney for the

Southern District of New York
By: Cla. = (), ny

JOHN . GURA, IRJ ‘
OU United States Attorney

STATE OF NEW YORK)
COUNTY OF NEW YORK)

ie

On thef o* day of Fesntey 2020 before me personally came JOHN E. GURA, JR.,

Assistant United States Attorney for the Southern District of New York, personally known to me
or proved to me on the basis of satisfactory evidence, to be the individual whose name is

subscribed to, in the within instrument and acknowledged to me that he executed the same in his . .

capacity, and that by his signature on the instrument, the individual or the person upon behalf of

"ta. acted, 4, the instrument.

NOTARY PUBLIC HERMAN AMOS JR.
Notary Public, State of New York

be No. XX-XXXXXXX
Qualified in’Naw York County
Commission Exuires Feb, 5, 202% |

 
